DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/22 and 7/28/22 was filed after the mailing date of the Notice of Allowance on 4/21/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Independent claim 20 recites the following limitations: “a settings for current commerce locations concierge means to… send a location conductor means-directed locate for current commerce location request… dispatch a settings vendor concierge means-directed point of sale settings request, wherein the settings request includes the received locator data… a point of sale transactor means to...” 
In the above claim language, the term means when used is a general placeholder as it has no specific structural meaning passing the first prong of the test. Then, the instances of the means term have the word “for” or “to” preceding it therefore modifying it by functional language, and passing the second prong of the test. Lastly, the term means is not modified by sufficient structure for performing the claimed function, therefore the claim 20 invokes 112 (f). Because the word means is invoked in claim 20, claims 21-26 are dependent on claim 20, therefore claims 20-26 are interpreted under 35 U.SC. 112 (f).
Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: 
A notice of allowance was previously sent on 4/21/22. The applicant’s previous arguments filed 3/30/22 are still found to be convincing with respect to the 35 USC 103 rejections as the prior art does not disclose the following: “receive, in reply to the point of sale settings request, user device point of sale capability configuration settings… determine a data structure configuration for an authorization request to an infrastructure point of sale device of the user device-situated commerce location.”  
The best U.S. prior art Fletchall et al (8,751,316) discloses a memory; a component collection in the memory including a settings for current commerce location concierge component, and a point of sale transactor component, a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the settings for current commerce location concierge component, stored in the memory, send a location conductor component-directed locate for current commerce location request. However, the best U.S. prior art lacks the limitations of: an universally unique identifier, dispatch a settings vendor concierge component-directed point of sale settings request, wherein the settings request includes the received locator data, receive, in reply to the point of sale settings request, user device point of sale capability configuration settings… determine a datastructure configuration for an authorization request to an infrastructure point of sale device of the user device-situated commerce location, dispatch the authorization request, wherein the authorization request conveys the payment, wherein the authorization request is payment gateway-directed in agreement with a payment gateway specification of the user device point of sale capability configuration settings. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
The best NPL Brown (Case studies on optimizing algorithms for GPU architectures, NPL) discloses POS systems, processor, memory, and location. However, the best NPL art lacks the limitations of: send a location conductor component-directed locate for current commerce location request, an universally unique identifier, dispatch a settings vendor concierge component-directed point of sale settings request, wherein the settings request includes the received locator data, receive, in reply to the point of sale settings request, user device point of sale capability configuration settings… determine a datastructure configuration for an authorization request to an infrastructure point of sale device of the user device-situated commerce location, dispatch the authorization request, wherein the authorization request conveys the payment, wherein the authorization request is payment gateway-directed in agreement with a payment gateway specification of the user device point of sale capability configuration settings. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fawaad Haider whose telephone number is 571-272-7178
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
/Fawaad Haider/
Examiner, Art Unit 3687

								/VICTORIA E. FRUNZI/                                                                                                          Primary Examiner, Art Unit 3688                                                                                              								8/10/2022